DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-9, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chattopadhyay et al. (USPG 2020/0311559, hereinafter referred to as Chattopadhyay).

Regarding claims 1, 14, and 18, Chattopadhyay discloses a computer-implemented method, device, and non-transitory processor-readable storage medium having stored thereon program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device (figures 1 and/or 6) comprising: 
 20at least one processing device comprising a processor coupled to a memory; the at least one processing device (figures 1 and/or 6) being configured:
obtaining telemetry data from one or more client devices within at least one system (paragraph 86-88); 
5predicting one or more hardware component failures in at least a portion of the one or more client devices within the at least one system by processing at least a portion of the telemetry data using a first set of one or more artificial intelligence techniques (paragraphs 87-88, predicting component failures associated with device); 
determining, using a second set of one or more artificial intelligence techniques, one or more redundant hardware components for implementation in connection with the one or more 10predicted hardware component failures (paragraph 88, “activating redundant or backup devices or components” would require determination of which device is a “redundant or backup devices or components”); and 
performing at least one automated action based at least in part on the one or more redundant hardware components (paragraphs 87-90, once activated, the “redundant or backup devices or components” takes over and processes the received data or the original devices or components); 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (figures 1 and/or 6).  

Regarding claims 2, 15, and 19, Chattopadhyay further discloses wherein the first set of one or more artificial intelligence techniques comprises at least one of a naive Bayes classifier algorithm and a supervised machine learning model (paragraph 95, “supervised machine learning algorithm”).  

Regarding claims 4-5, Chattopadhyay further discloses the computer-implemented method of claim 1, further comprising: training the first set of one or more artificial intelligence techniques using one or more of 25historical telemetry data pertaining to the at least one system, sensor data related to the at least one system, product data pertaining to the at least one system, and manufacturing information related to the at least one system (paragraphs 90 and 97, training data can be telemetry data); and wherein the second set of one or more artificial intelligence techniques comprises at least one of a restricted Boltzmann machine and a stochastic neural network (paragraphs 29 and 64, neural network); 

Regarding claims 7-9, 11-13, and 17, Chattopadhyay further discloses training the second set of one or more artificial intelligence techniques using one or more of historical service data related to the at least one system, hardware component dispatch information, product data pertaining to the at least one system, hardware component configuration 15data, and supply chain data related to the at least one system (paragraph 97, “the input data may include newly captured, previously unseen, and/or unlabeled sensor data that needs to be classified or labeled”); wherein performing the at least one automated action comprises initiating provision of a replacement of at least a portion of the one or more determined redundant hardware components to at least a portion of the one or more client 20devices within the at least one system (paragraph 88, “When a failure is predicted by the decision tree ML engine, … activating redundant or backup devices or components”); wherein performing the at least one automated action comprises outputting one or more notifications, related to at least one of the one or more predicted hardware component failures and the one or more redundant hardware 25components, to at least one customer relationship management system (paragraph 88, “notifying a cloud-based server 720 and/or other edge devices of the failure via communication interface”); wherein performing the at least one automated action comprises instructing at least one of the one or more client devices within the at least one system to automatically transition to at least one of the one or more redundant hardware 5components (paragraph 88, “notifying a cloud-based server 720 and/or other edge devices of the failure via communication interface”); wherein the telemetry data comprise one or more of resource utilization data derived from the at least one system, information 15pertaining to errors within the at least one system, log information derived from the at least one system, and system alerts related to the at least one system (paragraph 90, “telemetry data” is obviously related to the monitored system or component); and wherein the telemetry data comprise one or more of resource utilization data derived from the at least one system, information 15pertaining to errors within the at least one system, log information derived from the at least one system, and system alerts related to the at least one system (paragraph 90, “telemetry data” is obviously related to the monitored system or component).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chattopadhyay in view of Chen (USPG 2018/0314981, hereinafter referred to as Chen).

20Regarding claim 3, Chattopadhyay fails to explicitly disclose, however, Chen teaches the computer-implemented method of claim 2, wherein the naive Bayes classifier algorithm comprises a Bernoulli naive Bayes classifier (paragraph 21).  
Since Chattopadhyay Chen are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of utilizing a Bernoulli naive Bayes classification algorithm.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 6, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chattopadhyay in view of Mehr et al. (USPG 2018/0341248, hereinafter referred to as Mehr).

Regarding claim 6, Chattopadhyay fails to explicitly disclose, however, Mehr teaches wherein the restricted Boltzmann machine comprises a first layer of one or more visible units and a second layer of one or more hidden units, wherein the one or more units in each layer are not connected within the layer, and wherein the one or more units in each layer are connected to at least a portion of the one or more units in the other layer (paragraph 3 and/or figure 10, units in each of the input and hidden layers are not connected within the layers).  
Since Chattopadhyay and Mehr are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of utilizing a Boltzman machine learning algorithm.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claims 16 and 20, Chattopadhyay further discloses wherein the second set of one or more artificial intelligence techniques comprises at least one of a restricted Boltzmann machine and a stochastic neural network (paragraphs 29 and 64, neural network).  Chattopadhyay fails to explicitly disclose, however, Mehr teaches wherein the restricted Boltzmann machine comprises a first layer of one or more visible units and a second layer of one or more hidden units, wherein the one or more units in each layer are not connected within the layer, and wherein the one or more units in each layer are connected to at least a portion of the one or more units in the other layer (paragraph 3 and/or figure 10, units in each of the input and hidden layers are not connected within the layers).  
Since Chattopadhyay and Mehr are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of utilizing a Boltzman machine learning algorithm.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Anderson et al. (USPG 2008/0126854) teach a process or detecting failure of a service processor and identifying a redundant service processor to replace the failed one that is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656